DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 9, “the gas” should be changed to --gas--.
In line 9, “suppled” should be changed to --supplied--.
In line 15, “unwounded” should be changed to --unwound--.
In line 15, “the gas” should be changed to --gas--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nishimura et al. (US 2007/0284858 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Nishimura et al. (US 2007/0284858 A1) in view of Schneider et al. (US 8,540,276 B2). Nishimura discloses an airbag system comprising: a housing 18 coupled to a seat 10 and having a housing space, an opening exposing the housing space and a cover covering the opening; and an airbag sheet 16 stored at the housing space of the housing and configured to deploy through the opening of the housing when supplied with a gas from an inflator 20, the airbag sheet comprising: a folded portion 64 connected to the inflator, adjoining the cover of the housing and configured to, when unfolded by gas supplied to the folded portion, push and open the cover of the housing and deploy through the opening of the housing; and a wound portion 66 connected to the folded portion of the airbag sheet, and configured to, when unwound by gas supplied to the wound portion via the folded portion, deploy through the opening opened by the folded portion. The folded portion of the airbag sheet includes an overlap part having a Z-shape (Fig. 6). The wound portion of the airbag sheet is wound toward the inflator (Fig. 6). Nishimura does not explicitly state that the folded portion 64 is configured to, when unfolded by gas supplied to the folded portion, push and open the cover of the housing and deploy through the opening of the housing and that the wound portion 66 is configured to, when unwound by gas supplied to the wound portion via the folded portion, deploy through the opening opened by the folded portion. However, the folded portion 64 would clearly inflate before the wound portion 66, since gas must pass through the folded portion 64 to inflate the wound portion 66, and the initial inflation/expansion of the folded portion would be expected to push and open the cover of the housing, followed by deployment through the opening of the wound portion. Furthermore, Schneider teaches a similarly folded (at 434) and wound (at 430) airbag sheet, and Schneider shows that for such a folded and wound airbag sheet, the folded portion is configured to, when unfolded by gas supplied to the folded portion, push and open a cover 420 of a housing 402 and deploy through an opening of the housing, and the wound portion is configured to, when unwound by gas supplied to the wound portion via the folded portion, deploy through the opening opened by the folded portion (Figs. 4A-4G). Thus, the folded portion 64 in Nishimura is configured to, when unfolded by gas supplied to the folded portion, push and open the cover of the housing and deploy through the opening of the housing, and the wound portion 66 in Nishimura is configured to, when unwound by gas supplied to the wound portion via the folded portion, deploy through the opening opened by the folded portion, as evidenced by Schneider. If it is found that Nishimura does not teach an airbag sheet comprising: a folded portion 64 connected to the inflator, adjoining the cover of the housing and configured to, when unfolded by gas supplied to the folded portion, push and open the cover of the housing and deploy through the opening of the housing; and a wound portion 66 connected to the folded portion of the airbag sheet, and configured to, when unwound by gas supplied to the wound portion via the folded portion, deploy through the opening opened by the folded portion, then the claimed invention is still obvious over Nishimura and Schneider. Schneider teaches that an airbag sheet may be folded as in Nishimura (compare Fig. 6 of Nishimura and Fig. 4A of Schneider) or as in applicant’s invention (compare Fig. 2 of applicant’s drawings and Fig. 3A of Schneider). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a folding pattern that matches the folding pattern of applicant’s airbag sheet (as shown in Fig. 3A of Schneider) for a folding pattern as in Nishimura (and as shown in Fig. 4A of Schneider), since the two patterns are shown to be known equivalents in Schneider. See MPEP §2143(I)(B), MPEP §2144.06(II) and MPEP §2183. Such a substitution would result in a structure as claimed, and since a structure based on such a combination of Nishimura and Schneider would be substantially identical to the claimed structure, the claimed properties or functions are presumed to be inherent. MPEP §2112.01(I). All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Claim Rejections - 35 USC § 103
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2007/0284858 A1) in view of Schneider et al. (US 8,540,276 B2). Nishimura does not teach the limitations of claims 2, 3, 5 and 6. Schneider teaches tuck-in parts (see Fig. 2C). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to tuck in parts on opposite sides of an airbag sheet as in Nishimura, according to the known technique taught by Schneider, in order to make the airbag sheet compact for storage. A combination of Nishimura and Schneider, as set forth in the rejection of claim 1 above, would result in an invention that would satisfy the limitations of claims 3, 4, 6 and 7, and such a combination would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, as explained above with respect to the rejection of claim 1. Nishimura shows a hook for holding the cover in place (Fig. 6). Nishimura does not teach a tear line formed along an edge of the cover. Schneider teaches that a “cover 120 (or a junction between the cover 120 and the housing 102) can include a weakened area, such as a seam (or a weakly adhered interface), and can be configured to tear, burst, or otherwise separate to permit the airbag cushion 104 to pass through it and/or by it.” (Column 3, line 58 – column 4, line 7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a tear line as taught by Schneider for a cover holder having a hook, as in Nishimura, in order to similarly hold the cover in place prior to deployment and to “permit the airbag cushion 104 to pass through it and/or by it.” (Column 4, lines 2-7). MPEP §2143(I)(B). Such a tear line would advantageously provide a more seamless appearance. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A). 
Response to Arguments
Applicant's arguments filed on August 26, 2022 with respect to the patentability of claim 1 over Nishimura have been fully considered but they are not persuasive. Applicant asserts that “in Nishimura, accordion-like folding portion 64 (claimed "folded portion") does not adjoin the cover of casing 18.” (At the top of page 8 of the remarks.) As shown in Fig. 6, the accordion-like folding portion 64 adjoins (i.e., is next to) the cover of casing 18. Applicant asserts that claim 1 does not read on Nishimura because “the cover of casing 18 is pushed and opened by roll-folding portion 66 (claimed "wound portion"), and accordion-like folding portion 64 is deployed through the opening of casing 18 after roll-folding portion 66 is deployed through the opening of casing 18.” (At the top of page 8 of the remarks.) This statement is not supported by Nishimura. Paragraph 0053 of Nishimura, which is referred to by applicant at the end of page 7 of the remarks, only describes how the airbag is folded and rolled. It does not suggest that the wound portion 66 is deployed through the opening of the casing 18 before the folded portion 64. The folded portion 64 would clearly (and admittedly – see page 7 of applicant’s remarks) inflate before the wound portion 66, since gas must pass through the folded portion 64 to inflate the wound portion 66, and the initial inflation/expansion of the folded portion 64 would be expected to push and open the cover of the housing, followed by deployment through the opening of the wound portion 66. As explained in the above rejection of claim 1, this line of reasoning is evidenced by Schneider. In any case, Schneider shows that an airbag that is folded like the airbag in Nishimura is “configured to” (i.e., at least capable of) functioning as recited in claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614